COURT OF APPEALS
SECOND
DISTRICT OF TEXAS
FORT
WORTH
 
NO. 02-10-00006-CV
IN
THE INTEREST OF J.C.R. AND B.B.N.N., CHILDREN
 
 
----------
FROM THE 362ND DISTRICT COURT OF DENTON
COUNTY
----------
MEMORANDUM OPINION[1]
AND JUDGMENT
----------
On June 18, 2010, we notified appellant
K.D.R. that her brief had not been filed as required by Texas Rule of Appellate
Procedure 38.6(a).  See Tex. R.
App. P. 38.6(a).  We stated we could
dismiss her appeal for want of prosecution unless appellant or any party
desiring to continue this appeal filed with the court within ten days a
response showing grounds for continuing the appeal.  See Tex. R. App. P. 42.3.  We have not received any response.[2]




Because appellant=s
brief for K.D.R. has not been filed, we dismiss her appeal for want of
prosecution.  See Tex. R. App. P.
38.8(a), 42.3(b), 43.2(f).
 
PER CURIAM                 
 
 
PANEL:  LIVINGSTON, C.J.; DAUPHINOT and GARDNER, JJ.
 
DELIVERED:  July 15, 2010
 




[1]See Tex. R. App. P. 47.4.


      [2]Appellant’s counsel
previously informed this court by letter that K.D.R. did not wish to pursue the
appeal but that counsel would not be filing a motion to dismiss or a brief for
K.D.R.  The letter says it was copied to
“Client.”